Citation Nr: 0507656	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound, right elbow, currently rated as noncompensable.

2.  Whether new and material evidence has been presented in 
order to reopen the claim of entitlement to service 
connection for cold weather injury, feet, bilateral.

3.  Entitlement to service connection for cold weather 
injury, feet, bilateral.

4.  Entitlement to service connection for a left elbow 
condition.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that while the veteran did request a personal 
hearing at the RO in July 2003, in a February 2004 statement 
by the veteran's former representative it was stated that he 
would be unable to travel for any hearing per his request.  


FINDINGS OF FACT

1.  The veteran's shell fragment wound, right elbow, is not 
shown to be productive of a limitation of function; his scars 
are not shown to be unstable, poorly nourished 
with repeated ulceration, tender and painful on objective 
demonstration or examination; he is not shown to have scars 
with an area of greater than 6 square inches.

2.  In an unappealed decision, dated in August 1970, the RO 
denied the veteran's claim of entitlement to service 
connection for a bilateral foot condition. 

3.  The evidence received since the RO's August 1970 
decision, which was not previously of record, and which is 
neither cumulative nor redundant of other evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and, thus, raises a reasonable possibility of 
substantiating the claim.   

4.  A cold injury to the feet during service has not been 
demonstrated and the veteran does not have a bilateral foot 
condition that is related to his service.    

5.  The veteran does not have a left elbow condition that is 
related to his service.    


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for shell fragment 
wound, right elbow, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. 4.118, Diagnostic Codes 7803, 7804, 7805 (as 
in effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (as in effect 
August 30, 2002, and thereafter).

2.  The RO's August 1970 decision, which denied the veteran's 
claim of entitlement to service connection for a bilateral 
foot condition, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

3.  New and material evidence has been received since the 
RO's August 1970 decision; thus the claim of entitlement to 
service connection for a bilateral foot condition is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

4.  The veteran does not have a bilateral foot condition that 
was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303. 3.307, 3.309 (2004). 
  
5.  The veteran does not have a left elbow condition that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.307, 3.309 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				     I.  Increased Rating

The veteran is claiming entitlement to an increased rating 
for his right elbow condition, which is currently rated as 
noncompensable, effective June 1, 1970.  A review of the 
service medical records shows that he suffered a slight 
laceration of the right elbow as a result of an artillery 
shell explosion in April 1945 in Germany as a result of enemy 
action.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2001); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The veteran's right elbow condition is rated as 
noncompensable under Diagnostic Code (DC) 7805, as it has 
been since service connection was granted in 1970.

The Board notes that the regulations governing skin rating 
codes were changed during the course of the veteran's appeal 
effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 
2002).  The veteran's claim was received on August 29, 2002.  
Under the old rating criteria, effective prior to August 30, 
2002, DC 7805 Scars, other, directed that the scar be rated 
on limitation of function of part affected.  38 C.F.R. § 
4.118, DC 7805.  Additionally, DC 7803 provided that scars, 
superficial, poorly nourished, with repeated ulceration, 
warranted a 10 percent disability rating.  Under DC 7804, 
scars, superficial, tender, and painful on objective 
demonstration warranted a 10 percent disability rating.  See 
38 C.F.R. § 4.118 (2002).

As for the scar rating criteria in effect on August 30, 2002, 
DC 7801 provides that scars, other than the head, face, or 
neck, that are deep or that cause limited motion in an 
area(s) exceeding 6 square inches (39 square cm) warrant a 10 
percent disability rating.  A 20 percent rating is warranted 
for area(s) exceeding 12 square inches (77 square cm); a 30 
percent rating is warranted for an area(s) exceeding 72 
square inches (465 square cm); and a 40 percent rating is 
warranted for an area(s) exceeding 144 square inches (929 
square cm).  Scars that are in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2004).  DC 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion and that cover an area or areas of 144 
square inches (929 square cm) or greater warrant a 10 percent 
disability rating.  Scars in widely separated areas, as on 
two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage.  Id.  DC 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is defined as one where, for any reason, there is 
frequent loss of skin over the scar.  A superficial scar is 
not one associated with underlying soft tissue damage.  Id.  
DC 7804 provides that superficial scars, painful on 
examination, warrant a 10 percent disability rating.  
Finally, DC 7805 remained essentially the same under the 
revised regulations.   

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The medical evidence includes an October 2002 VA examination 
report, which noted flexion to be from zero degrees to 160 
degrees.  Extension was -5 degrees and supinaton of the right 
elbow was noted to be normal; it was listed as zero degrees 
to 90 degrees, as was pronation.  Under diagnostic impression 
the examiner stated that the right elbow was free of 
symptoms.  A VA report of range of motion of the right elbow 
on November 20, 2002 revealed extension to zero degrees and 
flexion listed as "5-132."  A November 2002 VA report of X-
rays of the elbows stated that four views of the right elbow 
showed no evidence of acute injury or other significant 
abnormality.  

The Board notes that the recent medical evidence does not 
discuss the condition of the veteran's right elbow scar and, 
as is mentioned in the VCAA discussion below, the veteran is 
unable to travel for any further examination.  As such, the 
Board will have to refer to earlier evidence in the record.  
Here, unfortunately, the most recent such evidence is a 1974 
VA examination report.  That report described a small, 
linear, faintly visible scar over the triceps area of the 
right arm about 1/2 inch in length.  It was noted to be located 
about 1 inch proximal to olecrenon process.  It was not 
adherent or tender and there was no deformity or swelling of 
the arm or elbow.  There was no evidence of skin temperature 
changes on palpation of arm and forearm and there was no 
muscle weakness or reflex change.  There was also no edema 
and the skin color was normal.  There was no evidence of 
hypalgesia.  The triceps, biceps, and radial reflexes were 
normal.  The examiner noted that the veteran had complete 
range of the right elbow in extension, flexion, pronation, 
and supination, with no apparent pain.  It was noted, though, 
that he did complain of tenderness on palpation of distal 
biceps and triceps on right and of most proximal forearm 
extensor and flexor muscle groups.  The diagnosis was scar, 
right elbow, with no functional limitation.  A 1974 VA report 
of right elbow X-rays stated that there was no bone or joint 
pathology demonstrated and that there was no retained opaque 
foreign bodies demonstrated.  
  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for his right elbow condition, under 
both the old and new regulations.  There is no medical 
evidence to show that the right elbow had a limitation of 
function secondary to the veteran's scar.  In fact, the 
evidence shows normal range of motion and, moreover, the 
examiner in the October 2002 VA examination stated in the 
report that the right elbow was free of symptoms.  
Accordingly, the claim must be denied. 

Furthermore, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  As the scar has not 
been described as poorly nourished, with repeated ulceration, 
the criteria for a compensable rating under old DC 7803 are 
not met.  Similarly, the criteria for a compensable rating 
under new DC 7803 are not met, as frequent loss of skin over 
the scar has not been demonstrated.  Nor does the evidence 
show that the scar is tender and painful on objective 
demonstration or examination.  Thus, a compensable rating 
under either the old or new DC 7804 is not appropriate.  New 
Diagnostic Code 7801 does not provide a basis for a 
compensable or a higher rating, as the scar is not associated 
with underlying soft tissue damage nor does it cause 
limitation of motion.  Additionally, the area of the scar 
does not exceed 6 square inches (39 sq. cm.).  Finally, new 
Diagnostic Code 7802 does not provide a basis for a 
compensable rating as this scar does not cover an area of 144 
square inches (929 square cm) or greater.

Accordingly, the claim is denied.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

			     II.  New and Material Evidence

In August 1970, the RO denied the veteran's claim for 
entitlement to service connection for a bilateral foot 
condition, framed as "bad feet."  The veteran was notified 
of this decision in August 1970.  The decision was not 
appealed and, thus, became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.160(d) (2004).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002).  The Board notes that the claim presently 
on appeal is framed as entitlement to service connection for 
cold weather injury, feet, bilateral, however, the Board 
finds that the prior adjudication was of the same claim (a 
bilateral foot condition), however styled.  Ashford v. Brown, 
10 Vet. App. 120 (1997). 

The veteran filed to reopen this claim in August 2002 and in 
April 2003 the RO denied the issue.  The veteran appealed the 
decision.  The Board must now consider the threshold question 
of whether new and material evidence has, indeed, been 
submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 
  
Under § 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance of the claim in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  Therefore, in this case, the Board 
must determine if new and material evidence has been 
submitted since the August 1970 RO decision.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The RO stated in both the August 1970 rating decision and the 
August 1970 notice letter that "bad feet" were not shown by 
the evidence 

The evidence submitted since the August 1970 rating decision 
includes a November 20, 2002 podiatry consult in which the 
examiner listed an assessment of onychomycosis and 
dermatophytosis.  He then indicated that there were 
parethesias and noted that there were skin and nail changes 
consistent with possible exposure to extreme cold.  This 
evidence is new in that it was not before the RO at the time 
of the August 1970 decision.  The Board does note that mild 
scaling dermatophytoses, foot, bilateral, asymptomatic, was 
listed in an August 1970 VA examination report.  The evidence 
is material, however, in that it relates a bilateral foot 
condition to possible exposure to extreme cold, which the 
veteran argues occurred during service, and which was an 
element lacking at the time the RO adjudicated this claim 
several years ago.  Thus, the evidence submitted since the 
RO's August 1970 decision relates to an unestablished fact 
necessary to substantiate the claim and, so raises a 
reasonable possibility of substantiating the claim.  
Therefore, the evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the previously denied claim 
is reopened.  
		
			         III.  Service Connection

The veteran is claiming entitlement to service connection for 
a left elbow condition and service connection for a bilateral 
foot condition.  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

					A.  Feet

The veteran has argued that he sustained cold injuries to his 
feet during service in basic training; however, the veteran's 
SMR's are negative for any complaints of, or treatment for, 
his feet.  Separation examination was likewise negative for 
any pertinent disability involving the feet.

As for the post-service medical evidence, an August 1970 VA 
examination report noted mild scaling dermatophytoses, foot, 
bilateral, asymptomatic.  A September 1974 medical record 
from Dr. William J. Shamblin noted moderate varicosities of 
both lower legs.  An October 2002 VA examination report 
diagnosed onychomycosis of the nails.  A November 2002 VA 
report of X-rays of the feet stated that there was no 
evidence of acute injury or destructive process, but that 
there was degenerative spurring at the inferior and posterior 
aspect of the calcaneus bilaterally.  The examiner in the 
November 2002 VA podiatry consult stated that he had reviewed 
the claims folder and documented the veteran's history of 
cold exposure, stating that the veteran had numbness, 
tingling, and severe, burning pain.  The examiner commented 
that these paresthesia had been present since 1944.  The 
examiner listed an assessment of onychomycosis and 
dermatophytosis.  He then indicated that there were 
parethesias and noted that there were skin and nail changes 
consistent with possible exposure to extreme cold.         

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a foot condition as a result of his service.  The 
first objective evidence of any foot condition was the August 
1970 VA examination report, which is nearly twenty-five years 
after service.  This lengthy period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).      

The veteran's claims folder does contain notes by examiners 
(specifically the October 2002 VA examination report and the 
November 2002 VA podiatry consult)   stating that the veteran 
suffered a cold injury in service and has been experiencing 
problems with his feet since that time.  The Board does not 
find persuasive evidence that a possible nexus, or 
relationship, exists between the claimed bilateral foot 
condition and the veteran's military service.  These 
notations as to the etiology of the veteran's bilateral foot 
condition are based solely on the veteran's reported history 
of sustaining an injury during service, as the SMR's are 
completely silent as to any cold injury having been suffered 
in service.  The fact that examiners have accepted the 
veteran's statements as to the relationship between his 
complaints regarding his feet and a reported in-service 
injury is irrelevant because, in this case, for the reasons 
discussed above, the Board concludes that the veteran's 
reported history is not credible and not probative evidence.  
The probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  In essence, the veteran's 
unsupported history lessens the value of any medical opinions 
because the opinions were clearly based solely on that 
history, since there is no objective documentation of in-
service cold injury and no complaints of a bilateral foot 
problem until many years after separation from service.  
Furthermore, the veteran has indicated that he would be 
unable to travel for another examination.  Thus, attempts to 
schedule the veteran for additional VA examination would be 
futile.       

The Board has considered the veteran's statements submitted 
in support of his argument that he has a bilateral foot 
condition for which he should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



				B.  Left Elbow

The veteran's SMR's are negative for any complaints of, or 
treatment for, any left elbow condition.  

As for post-service medical evidence, a medical report from a 
Dr. Shamblin, dated in September 1974, noted complaints of 
generalized soreness in, inter alia, the elbows.  The 
diagnosis was generalized arthritis, mild.  However, a 1974 
VA examination report is negative as to any complaints or 
diagnosis of a left elbow condition.  An October 2002 VA 
examination report listed a diagnosis of chronic left elbow 
pain, residuals of an old injury.  A November 2002 VA report 
of X-rays of the elbows stated that degenerative spurring at 
the posterior aspect of the proximal left ulna was 
demonstrated.  No other significant abnormalities were seen.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a left elbow condition as a result of his 
service.  The September 1974 report from Dr. Shamblin noted 
complaints of generalized soreness in areas which included 
the elbows.  This is the first evidence of record noting 
complaints regarding the left elbow; the veteran's right 
elbow disability was discussed supra.  The veteran was 
separated from service in November 1945.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is 
no competent medical opinion of record linking any left elbow 
condition to the veteran's service.  Accordingly, the claim 
must be denied.        

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, although the November 2002 VA report 
of X-rays of the elbows stated that degenerative spurring at 
the posterior aspect of the proximal left ulna was 
demonstrated, the medical evidence does not show a causal 
connection between a left elbow condition and his period of 
military service.  Moreover, the veteran has indicated that 
he would be unable to travel for another examination.     

The Board has considered the veteran's statements submitted 
in support of his argument that he has left elbow condition 
for which he should be service-connected.  His statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				        IV.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2002 letter to the 
veteran informed him that he had previously been denied 
service connection for a bilateral foot condition and that he 
was notified of such on August 28, 1970.  He was, therefore, 
told that he needed to submit new and material evidence in 
order to reopen this claim.  The letter requested that the 
veteran complete an enclosed VA Form 21-4142 so that VA could 
request records from the veteran's private medical providers.  
A November 2003 letter was sent to the veteran which stated 
that the evidence was required to show that his service-
connected condition had gotten worse with regard to his claim 
of entitlement to an increased rating for a right elbow 
condition.  Finally, an April 2004 letter was sent with 
regard to all three issues currently on appeal.  The letter 
informed the veteran of what the evidence needed to show to 
establish service connection, that he needed to submit 
evidence showing that his service-connected shell fragment 
wound, right elbow, had increased in severity, and that new 
and material evidence was needed with regard to his bilateral 
foot claim.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The April 2004 letter informed the veteran that VA was 
responsible for getting relevant records from any federal 
agency, to include medical records from the military, VA 
hospitals, or from the Social Security Administration.  The 
letter further stated that VA would make reasonable efforts 
to get relevant records not held by any federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  He 
was informed, though, that he needed to give VA enough 
information about any such records to enable VA to request 
them from the agency or person who possessed them and that it 
was still his responsibility to make sure VA received all 
requested records that were not in the possession of a 
federal department or agency.  Finally, the letter stated 
that VA would provide a medical examination or obtain a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.    

In addition, the December 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2004 VCAA notice letter that 
was provided to the appellant did not specifically contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  For instance, the 
December 2003 SOC included the language of 38 C.F.R. 
§ 3.159(b)(1).  Thus, the VCAA notices, combined with the 
December 2003 SOC, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being provided a VCAA notice which 
covered all issues currently on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.  

In the instant matter there are no obtainable records 
referenced by the veteran which have not already been 
obtained; private medical records were obtained on the 
veteran's behalf and he was, indeed, afforded a VA 
examination in October 2002.  The veteran submitted a 
statement in April 2004 in which he stated that he could not 
send any more information than VA already had, as he 
indicated all the evidence was already in VA's possession.  
In this regard, he mentioned that the doctors who had treated 
him were deceased.  Finally, he stated that he was not able 
to travel for examination.  As such, any attempts to afford 
the veteran additional VA examination would be fruitless.     
  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A compensable rating for shell fragment wound, right elbow, 
is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral foot 
condition is reopened.   

Service connection for a bilateral foot condition is denied.

Service connection for a left elbow condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


